Title: From John Adams to David Sewall, 4 November 1821
From: Adams, John
To: Sewall, David



Dear Sir
Montizillo 4 Nov 1821

Thanks for your favour of 26 Oct last Mankind seem to be children from the cradle to the grave. They will beg & pray—wrangle & fight for rattles of victuals, and as soon as they have obtained them, grow so indifferent about them, as to break them to peices, or throw them away—So our good fellow citizens of Maine—However ardent they were for the seperation, now, when they have so peaceably obtained it, they seem to care little about it & perhaps even regret it. So our dear republicans of New England & of the other states, who fought so gloriously for independence, seem now, at least many of them, to be willing to return to their wallowing in the mire. The full soul loath’s even the honey comb. So it is on the other hand, when men possess any thing valuable—they set lightly by it, & part with it rashly, and soon wish to recover it back again. So our good people of Masstts, who so easily consented to your independence, now look upon you with a longing eye—but enough of this.
You were a great astronomer at college and calculated many eclipses, and among the rest the total eclipse of the sun in 1806—and it lies strongly in my mind, that Dalton and I calculated the same, but I will not swear to either of these facts. —Pray inform me, whether my imagination deceives me. I have had preserved all my calculations of eclipses my theses and blundering latin syllogisms, which our tutor Mayhew some times called ora tronculas’s in a chest by themselves, but when I call became a wanderer from home, they all disappeared—and whether they were employed by my clerks to light their pipes or my girls to cover their pies, I know not, but I have not a scrap of a single college paper left in the world
You will not expect connexion from me & therefore I will ramble. Pray are your classical fires so as relumined, as to excite a longing for the independence of ancient Greece? The restoration of its language in its purity—the resurrection of its ancient heroes and sages—lawgivers orators poets & historians its artists in architecture painting—sculpture & musick and its mechanic artists of every kind? The eyes and the policy and the intrigues of all Europe are directed to that spot.—and the grand Seignor & Ali Pacha and his sons must be greater men, than I believe they are to prevent a volcanic explosion, in that country, within a few years, which may spread a conflagration throughout out Europe & perhaps through Asia—I am Sir with constant esteem & affection your friend & only surviving classmate
J.A